Citation Nr: 0202447	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Rudolph V. DeGeorge, II, 
Attorney


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
April 1944.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO denied death pension benefits for failure to 
meet the income criteria.  The appellant filed a notice of 
disagreement in January 2000 and a statement of the case 
(SOC) was issued in February 2000.  The appellant submitted a 
substantive appeal in May 2000, and requested a Board 
hearing.  The sole issue developed for appeal was the 
appellant's eligibility or entitlement to death pension 
benefits was precluded due to excessive income.

As addressed in the discussion below, the RO subsequently 
approved the appellant's death pension benefits claim, 
effective August 1, 1999.  This is essentially a grant of the 
benefits at issue.  In April 2001, the authorized 
representative withdrew the appellant's Board hearing 
request.  The Board hereby informs the appellant and her 
representative that any concerns regarding the amount of 
death pension benefits awarded, the effective date, or the 
continuation of such benefits, should be addressed to the RO, 
and are not properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1999, at the age of 77.

2.  The appellant filed a claim of entitlement to death 
pension benefits in July 1999.

3.  The claim for death benefits was initially denied due to 
excess income.  The appeal was perfected as to this issue.

4.  By March 2001 letter, the RO informed the appellant that 
death pension benefits were approved, effective August 1999.  
Subsequent disagreement with the amount or other matters 
affecting this grant has not been filed.


CONCLUSION OF LAW

The appellant's appeal of entitlement to death pension 
benefits is moot as the benefit has been awarded; the Board 
has no jurisdictional authority to review the issue.  
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 7105(d)(5) (West 1991 
& Supp. 2001); 38 C.F.R. § 20.101 (2000); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted a claim of entitlement to death 
pension benefits in July 1999.  In November 1999, the RO 
denied the appellant's claim for death pension benefits, 
citing evidence that her income exceeded the requisite income 
limit.  38 U.S.C.A. § 1541 (West 1991).  Following a timely 
notice of disagreement with its November 1999 decision, the 
RO issued a statement of the case in February 2000.  Along 
with her May 2000 substantive appeal, the appellant submitted 
additional evidence regarding her income and expenses.  The 
May 2000 substantive appeal outlined the appellant's 
disagreement with the RO's income and expense calculations.  
By telephonic contact in November 2000, the appellant 
provided the RO her social security number for income 
verification purposes.  

Based on evidentiary development following its prior denial, 
the RO granted the appellant's claim of entitlement to death 
pension benefits in March 2001.  Consequently, the RO's 
action rendered moot the issue of entitlement to death 
pension benefits because the benefit sought on appeal was 
fully granted.  Furthermore, the Board observes that no 
correspondence submitted to the RO since the favorable 
decision has expressed disagreement with the RO's action.  
38 U.S.C.A. § 7105.  As there is no justiciable case or 
controversy before the Board, the appeal is hereby dismissed.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101 (2001).

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has redefined the duty to assist the appellant regarding her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The 
Board has also considered the statutes pertaining to VA's 
duty to assist in effect prior to the enactment of the 
Veterans Claims Assistance Act of 2000.  However, as the 
issue on appeal is moot, the Veterans Claims Assistance Act 
is inapplicable.


ORDER

The appeal of the denial of entitlement to death pension 
benefits is dismissed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

